     Case: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 1 of 12 PageID #:56




       RP E,4*
       :L Ftrtrrv€€tw,' E*U- atlW
     Vl/Ausc:               rbh3* (rtt&dqffrW                                      AtL'
                                             '|r,fttaqtr5t)
     &4,t!,5
gaCI 15ru (/rt))
                                                    v
                                     'dct I s l)r5,(, sr'?
D t?'l {                                                   0')-

M'        Pcs*orrfrp/v€D                        &onr
                                                    r
                                                                 fu               fu,pr
Case: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 2 of 12 PageID #:56
                                                                             ,t
l   Case: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 3 of 12 PageID #:56
                     Case: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 4 of 12 PageID #:56
U,S,                                                                                                       tl'


/'M* M                                l&ilt t{r,//tll; {*) I
$)                              y' i,,,, /;tis,- U/ !, ! ''/ !|dl*
- / ,' ,fi,i,,t'i rit'{? / /,'*;Ln"'.-
                                                                                        t''


 -{t-d;d t J*c
        f         r      f               i-r-"'"-

                                               S/&fr#-, !/'/ i','s'*',"i,
                                4gi1
/fi   JJ,cc'J                              l/,S-,,7u),*'L               ,-iMNg
/i i nr()',t,iL,, , -                                                       * *'{[,i''*'*I           /ii*-
                                            i,i,
                                            {',
                                                    it7u*,ddor"?
                                                          t
                                                                        I                         -.
    ,r,i;
  ..,i.       I ii i..-.,. llr:cU
                            ,*     -i"t   -
                                                i ,',
                                                      *;,: furlt{
              jr                                 r#,&i$/r/c
 {*lrui-&*r" @'"ni-l
  n.                        (
 #{ed*    i I  g     0;\       *"J,i e,''*,t /-}i: (. i"" ,,.7:i. ,:
                                                                     irin
 ti }        /.${5:                      +'--/S,rQ.- ,i'i',--/f                        !'t-"\
 ,p *r';        ,* / I f SJ e r' /) ) ,,'                            v{ti.1;,'J;:,si:'',r-A
  l#           *
          u Si-' / /C,ft} ,' (   5;                                                      pt \-',:,' )a
          /"\,,,n^

           i ,, )  ,-,i i
 -rL\.L !'
                          \1  d,'{ i.,,,i, "
                                             ,,




   (lLi/V,_4:. ['('7                   / )t,,t ;!    {/,w4.) {. t } )" ,*
  ,,/, {rt ,;/'*;--"fr:' ,,Jr,'''r                                  -'      u'   \i           "^''
                                                                                                   llk"-
                                 ''
                                                   **--n-)'nn"'"*"


                                                               iq)
Case: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 5 of 12 PageID #:56
Case: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 6 of 12 PageID #:56
        Case: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 7 of 12 PageID
                         ./-!            1:i ir
                                              ilr<'               l_7 .:in/       #:56
                                                                         t ii (::,tq:                                                                 5 ,*,
                                                                                                                                        ,nl
                                                                                                                                        IL t,'
                                                                                                                                    .!,       ''/.4
                                                                                                                                                       .                           \
                                                                                                                                   l.: 1," nr.,'! it ';, t / ',.,/_',t
                                                                                                                                                                .r-
                                                                                                                                                                       )
                                                                                                                                                           -.-
                                                                                                                                                                 -_* II




                                                                                                                                                                      ,:-
                                                                                                                                                                               I

                         r'.i ,   l'l         i.r
                        ,i,: i    '!.,!   i   .-1   .,
                                                                                                                                                                      ln
                                                         t

                                                         f
                                                                                                                                                                        :r
                                                                                                                                                                        !,,            I
                                                                                                                                                                           I




                                                                    :
                                                                                                         I'               i'

                                                                       1 '', | ; ; t(.
                                                              '. i! r'i--;""---';                                        \-.
                                                                ,:
                                                                !                                                                                                 I
                                                               ;         -'/... 7                        t.i.
                                                                                                                                                               )'' */*
                                                                                                                           t

                                                                                                                                                           t
                                          '-..,,' ,,'..,/ rl\'             .-),
                                      ,.4;,- 1 i,'t ^-:--i,:' i',r-j,'{r. '--'.
                                                                                                                                   .,

                                                    ,lt,
                                                                                                                                              .t
                                                                                                                                               ta t

                                                                                                                     ..-       !
                                                                                                                ,
\ :,.                                                                    5.                                         ":'
                                                                                    I
                                                                                     I
         , /r't'                                                                    I                                i
           . .* L   i                                                          I
                                                                                I                   i.



                                                                         i                                                 I

                                                                                            I
                                                                              /'-               I
                                                                                        t,
                                                                                        I
                                                                                                                    v


                                                             xF'{i
             Case: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 8 of 12 PageID #:56

                                 il' -- -/., ,,/ f', i-,{ iUu lL;
                                       , r..L.\_u.r-,. ,-_!: .d#r''.*-.
                                                             .:)*5_-,
                                                                  ib'r
                                                              l("t&,L
                                                                                        II                                                                                    ..,t
                                                                                                                                                                              ,t



                  ('- /', 7,a oi                  lr-,
                                                               t'
                                                              ,t
                                                                         ,i.t'         1i r'         t



                  ; , -? | ,:{t i
                                      ',
                                   /t''"
                                        '.',i  ."'
                                              i.-)
                                                   .,''=t'-J:,
                                                     -- -"."/,t
                                                                      ,
                                                                tit:.ii
                                                                        , '.,
                                                                           'rii)',':';'t{' ''"!*' i,
                                                                              i;i.)-!\,ii,'.-{;:              il'ip-
                                                                                                       -.r r, - -"-:'-Yd*
                                                                                                  'r, tv'i
                   l,i\1-)\,,,7liz\',..:/,:,:-...'.,.-..-.
                              !,/,j                i,',1                               r,           ,'...1                     l-/'          ,!'rt,,!,1r'     '/'         ,'"/ /t{*
                   -:-"
                                                        t\.-t//
                                                                                   /                I--.,                        ,""           lr

                                                         .t
                                                              ,,i   ,i  ,1.,/,                / l':'i./'-*
                                                                                                   If
                                                                                                           -*
                                                                                                           tt
                                                                                                           !:
                                                                                                                                       (.t:- l-;11
                                                                      !.;                            n                     ',/




                                                                                                                                                                             i i )/'"
                                                                                                                                      (.tl'7' i             ,i'' ,ij',"     '/'1.,'t*'
                              ',t,'"'
                              t ",/r',,;;
                              !.        i . {'.:':'+
                                                       /.
                                            i./',*. ,/. ;..
                                                       -*.-
                                                 ",--1--'
                                                                    ri,', i'rr!!rr-,-;
                                                                                           :7,i -(a-t
                                                                                       ')-''--'-,
                                                                                                            ( f,
                                                                                                        / *'-r,
                                                                                                           t,',*tul-*',,
                                                                                                 .i_L--__**"_4*-
                              I                  ;                                                                                  r/,'ii',/,,,,-' t /}*7
    i, lr,i(/'
                          ,l v' ^ ,'l l;-ri;,t,"t;*!                               .
                                                                                                         ,
                                                                                                           !' ,,,/- {--. ,,i,;,i'. i         i'
                                                                                                                                                      /..,,.4_
     !-':i                _.., I
                          '      i;    '     I
                                                  .-*--

                                 t - ,,i t
                                                   :i
                          ''n!': r'i l .'    ;




n
I
                                                                                    i
                                                                                   l./
                                                                                         ',   -t,
                                                                                                         ) r-              3,;,          ,




                                                                                 .:4   [.     -''    I             I       I




                                                                                                    i'i /f ,           I
                                                                                                -/
ase: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 9 of 12 PageID #:5




              United States Attorney's Office (NDIL _ Chicago)
              219 South Dearborn Street
              Chicago, IL 60604
              Email : USAILN.ECFAUSA@usdoj. gov
              ATTORNEY TO BE NOTICED
              Designation ; Assistant US Attorney

              Pretrial Services

              (3t2) 43s-s793
              Email:
              ilnptdb_C ourt_Action_Notice@ilnpt.      us   courts. gov
              ATTORNEY TO BE NOTICED
              De signation : Pretrial Services


              Abigail Lynn Peluso
             United States Attorney,s Office (NDIL      _   Chicago)
             219 South Dearborn Street
             Chicago, IL 60604
             312 353 5300
             Email : abigail.peluso@usdoj. gov
             ATTOKNEY TO BE NOTICED

             Jeannice Williams Appenten g
             United States Attorney's Office
             Northern District of Illinois
             219 S. Dearborn Street
             Fifth Floor
             Chicago, IL 60604
             312-353-53s7
             Email : j eannice. appenteng@usdoj. gov
             ATTORNEY TO BE NOTICED
                                                  ,l
                                                                                                                                      I
                                                                                                                                                        \r
                                                                                                                                                     \')l
                                                                                                \                                     I                      l.l
                                                                                                t-l
                                                                                                 \-|                                                 r*l
                                                                                                 .-.
                                                                                               d-.)t
                                                                                                          I
                                                                                                                :\-rl                             '',-                 l
                                                                                                                                               1-i:..
                                                                          .li1                   <\             .--}l
                                                                                                               \sl                   )\l            \*,
                                                                                                                                                                       I
                                                                                                                                    -\l
                                                                                                                                                                         !
                                                                                                \\-:i \                                            .\:
                                                                                                                                                  '.-\,i
                                                                                                                \i
Case: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 10 of 12 PageID #:56




                                                                                                          -\
                                                                                               ',J                    I
                                                                                                                                                                                 -'\
                                                                              :J\                                                   '"-)   i            .\,
                                                       'rJ
                                                              t_, \
                                                                                    ,1,
                                                                                          I
                                                                                              .'.1rj
                                                                                                                     ir                             r
                                                                                                                                                    ,\
                                                                                                                                                             t'                  '\
                                                                                                 rl              -\-)
                                                                                                                  \       )                      -\,\
                                                                                                                                                                                 ,\j
                                                                               \\                   {-r                        \.
                                                                                                                                           I
                                                                                                                                           I
                                                                                                                                                                  : ---               ' \
                                                                                                                          !
                                                                                                                                                                                  ..-.i
                                                                               :-J                                                                                "J
                                                      .*                                                             +\
                                                                                                                     .-
                                                                                                                          "1                                                    ^t\-.-
                                                                              \'
                                                                                      l
                                                                                                                 NI                                               ,\                                1\
                                                                                                                                                                                                    l-
                                                                                                                                                                                                    \
                                                                              '.t                                \.1                                                                                I
                                                                                          I
                                                                                                               -" -f\i\                                                                       .,v
                                                                                                                                                                                                    j
                                                                                                                                                                                          \\\
                                                                                                                                                           \*i-                                          )
                                                                                                                                                  ':-\-.
                                                                                                                                                                                          -   -qJ
                                                                                                                                                                                      .
                                                                                                                t!
                                                                                                                t\                                                                        \*-)
                                                                                                                                                           i, -\
                                                                                                                                                                              '\)              \1
                                                                              {\                                                                                                                (
                                                                                                                                                                                                .\
                                                                                                                                                 r.- .-.-r\-                                                  \U
                                                                              i-'t*-                                                                                                                              -'i
                                                                                 i\
                                                                                      \                                                          'l--*
                                                                                                                                                                                                             a\
                                                                                 '\J
                                                          \
                                                                                                                                                     -'--J                     \.\'-_-'
                                                                                                                                                                               \/1
                                                                                                                                                                                \'
                                                                                                                                                                               '---
                                                                                                                                                 //-a- \                     I-*-_r
                                                                                                                                                                                 ti-.
                                                                                                                                                   i\
           =
        &==--
        --:--
        8z------
        G4--:
         )-=
         utr 2:
             -:

.x..
tt
{n
i:'
.[i
i:f.r



lt
                   h,
tu                 C::'
                   ?*E'
fi                 L,N
.:::.
!t
                   rn
                   -''to
,lt
l.r I                                                                                                    I
                                                                                                         I
                   c,1
                                                                                                         l



                    'F
                    \.o

                    o
                           Case: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 11 of 12 PageID #:56
Case: 1:19-cr-00569 Document #: 6 Filed: 09/16/19 Page 12 of 12 PageID #:56




                                              ttrui
                                              ouril,F
                                                   o[!Ug
                                                         il;ts[e
                                                             zmoEo
                                                             c>Ell)
                                                                   LU
                                                             EEEgA
                                                             S<<<z
                                                             zXzZA
                                                                        'AJ.
                                                                          )
                                    ";l- -a



                                                        A4
                              :
                         J
                                z
